DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 03/21/2022 have been received and entered into the case record.
Claims 1, 3, and 12-18 are pending in the application.
Claims 1 and 3 are amended.
Claims 4 and 5 are cancelled.
Claims 13-18 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1, 3, and 12 are examined on the merits.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spheroids" in line 13.  There is insufficient antecedent basis for this limitation in the claim as there are no spheroids recited in the claim previously, only “spheroid-forming efficacy.” No step where spheroids were previously produced is recited in the claim to provide antecedent basis only that there is spheroid forming efficiency.
Therefore the metes and bounds of the invention are unclear and render the claim and dependent claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (WO 2013/163296; IDS Reference No. 1 filed on 05/31/17) in view of Guannan (WO 2013/134931; previously cited on 08/15/19, PTO-892 Ref. Citation N), Hunter (Ultrasonics Sonochemistry 15: 101-109; previously cited on 08/15/19, PTO-892 Ref. Citation U), Guannan (2013. Biomaterials 34: 3215-3222; herein Guannan2 as set forth in the previous office action filed on 09/18/20 and as discussed below, and in further view of Hua (2000. Wat. Res. Vol. 34, No. 15, pp. 3888-3893)
Regarding claims 1, Vacanti discloses a method of generating or producing pluripotent cells from differentiated cells (para. 0005). The method to generate a pluripotent cell comprises subjecting a cell to a type of stress which can be ultrasonic stimulation (para. 0006 and 0008). Furthermore, Vacanti discloses that stress can be applied to a cell in a cell culture (i.e. cells in a culture medium) (para. 0089). Vacanti additionally teaches generating pluripotent cells from differentiated/adult cells wherein the differentiated cells are somatic cells (i.e. fibroblasts) (para 0005, 0067-0069) or a cell obtained from a subject with a disease wherein the disease involves cells which have genetic mutations (i.e. cancer cells) (para. 0105). Lastly, Vacanti teaches that the pluripotent cells generated according to their methods can be cultured in an ES media wherein ES is an abbreviation for embryonic stem media (i.e. embryonic stem cell culture medium) (para. 0075 and 0106).
Vacanti does not teach that the media is treated with ultrasonic stimulation to enhance spheroid-forming efficacy, that the pluripotent cells are in a form of spheroids, nor that the treatment of the mixture with ultrasonic stimulation (i.e. treatment of ultrasound) is performed at an output intensity of 3 to 7 W/cm2 for 7-13 minutes for the culture media and 0.5 W/cm2 to 3 W/cm2 for the mixture of cells and culture media for 1 to 5 seconds---.
Guannan teaches method of reprogramming cells comprising culturing the cells under a condition that allows formation of a 3D cell aggregate, wherein the cells are induced into reprogramming (para. 0002). The 3D cell aggregate has a sphere-like shape (i.e. spheroid) (para. 0005). Guannan discloses that the reprogramming of cells such as fibroblasts and cancer cells results in stem cell with a level of potency that can be pluripotent (para. 0026, 0028-0029). 
Hunter teaches the ability of ultrasound to inactivate bacterial cells (p. 101). The ultrasound device used was operated at intensities of 9.43 W/cm2 and 14.15 W/cm2 (Table 1). Furthermore Figure 10 shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. an intensity of 14.15 W/cm2 as shown by Table 1) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.
Hua teaches a method of inactivation of E. coli with ultrasound as a method of disinfection to assess the viability of its ability to irradiate (Abstract, p. 3888). The ultrasound intensities vary from 4.56 W/cm2 to 74.1 W/cm2 (i.e. 3 - 7 W/cm2)over the course of 30 minutes, sampling every 5 minutes (i.e. sampled within the 7-13 minute limitation) (p. 3890). Inactivation occurs most readily at 74.1 W/cm2, however Hua notes that the inactivation rates for both 4.56 W/cm2 and 74.1 W/cm2 are very close in value (p. 3890). 
It would be obvious to one of ordinary skill to combine the method of ultrasonic stimulation in creating pluripotent cells as taught by Vacanti with the method of creating spheroids of reprogrammed cells taught by Guannan and the method of treating the cell culture and media with ultrasonic stimulation taught by Hunter at the intensity of Hua with a reasonable expectation of success. Vacanti uses ultrasound to produce pluripotent cells. One would be motivated to create spheroids of pluripotent cells by as taught by Guannan because 3D sphere cultures may form inner hypoxic conditions favorable for maintaining pluripotency of stem cells (Guannan2, pages 3220-3221). One would further be motivated to not only treat the cell mixture with ultrasonic stimulation as taught by Vacanti to yield pluripotent cells but also apply the stimulation to treat the cell culture medium. Doing so would have sterilized the culture medium before adding the cells, thereby providing a sterile environment which Vacanti discloses for their invention (page 41, paragraph [00161]). There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10). Furthermore, Hua demonstrates that intensities ranging from 4.56 W/cm2 to 74.1 W/cm2 are effective and can significantly decrease bacterial survival through inactivation and that the rates of the two different intensities are essentially the same (Hua, p. 3890). Based off of the broad scope of the experiment wherein 4.56 W/cm2 and 74.1 W/cm2 over the course of 30 minutes measured at 5 minute intervals ended up having very similar inactivation rates as shown in Fig 1 of Hua, it can be concluded the intensity at which the ultrasound is applied and the length of time is a case of routine optimization dependent on the starting population of bacteria in order to sterilize the cell culture.
Regarding the limitation of the applied energy in the form of ultrasound “enhancing spheroid-forming efficiency of differentiated cells”, the limitation is an inherent property of the application of the ultrasound that has already been utilized to sterilize the medium. Therefore, it would be obvious to ultrasonically treat the cell culture medium and mixture as in the method of Hunter at the intensity described by Hua to both sterilize the culture and enhance spheroid-forming efficiency.
Regarding claim 3, Vacanti teaches that the induced pluripotent cell can express a detectable and/or increased level of a stem cell marker, wherein the stem cell marker can be Oct 3/4 (para. 0165). 
Regarding claim 12, Vacanti does not teach the mixture being cultured for for 3 to 10 days using a suspension culture method or a monolayer culture method.
Guannan teaches in the reprogramming method that cells are cultured in suspension (para. 0004). Additionally, Guannan discloses that the cells can be 3D cultured for 5 days to 10 days (para. 0096).
It would have been obvious to one of ordinary skill in the art to culture the cells treated via an ultrasound taught by Vacanti with the suspension method taught by Guannan for 5 days to 10 days. In doing so, an artisan would be able to create spheroids with a reasonable expectation of success. One would be motivated to create spheroids of pluripotent cells because 3D sphere cultures may form inner hypoxic conditions favorable for maintaining pluripotency of stem cells and can provide a safer and more practical technique to reprogram cells with physical approaches (Guannan2, pages 3220-3221).
Therefore the invention as a whole would be obvious at the time of the effective filing date to one of ordinary skill in the art. 


Response to Arguments
Applicant’s arguments filed on 03/21/2022 in light of the amendments made to claim 1 have been fully considered, in light of the amendments made, new rejections have been set forth to address the claims in light of the term “sterilized” being deleted in order to obviate the new matter rejection under 112(a).
Although Examiner agrees that the sterilized commercially available components are known to be made in the art, this is not a lack of motivation to sterilize the media and components before the cell culture as contamination can occur and thus the formation of spheroids would still occur as a byproduct of the same method yielding the same results.
Examiner further states that if the invention of reprogramming the cells is solely basis on the ultrasonic treatment, when the claims can be limited to a “consisting of” language to overcome the rejection. Other amendments possible to place the application in better position for allowance would be to further limit the type of cells to fibroblasts as the working examples are  Additionally, in order to place this application in better position for allowance, the withdrawn claims directed towards a device which has not previously been examined are advised to be cancelled. Additionally, if claiming media, the media should be further defined to be that of Example 10 wherein the MEF (fibroblast) cells are subjected to ultrasonic stimulus, Example 10 and Figure 1 utilized an ES culture media and not a differentiation inducing medium in order to obtain reprogrammed cells in spheroids.  
Applicant’s arguments filed on 03/21/2022 with regard to the 112(b) rejection and amendments made have been fully considered however they are not persuasive. 
While Applicant as amended to say the “spheroids of spheroid-forming efficacy” the antecedent basis for a “spheroid” itself being formed is still lacking. It is advised that a step of spheroid forming or a mention of spheroid’s being obtained be recited in the claims in order to provide for antecedent basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/TAEYOON KIM/             Primary Examiner, Art Unit 1632